DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This action is in response to the applicant’s response filed 25 August 2022, which is in response to the USPTO office action mailed 25 May 2022. Claims 1, 12 and 20 are amended. Claims 2, 3, 7 and 13 are cancelled. Claims 1, 4-6, 8-12 and 14-25 are currently pending.

Response to Arguments
With respect to the claim interpretation under 35 USC §112(f), the applicant’s arguments have been considered and are not deemed persuasive. 
The applicant argues that the interpretation be withdrawn this current application is similar to “Zeroclick, LLC v. Apple Inc., 891 F.3d 1003 (Fed. Cir. 2018) because “(1) the mere presence of functional limitations does not create a means-plus-function claim. (2) The limitations at issue, namely ‘an optimizer for interpreting ...’ and ‘a query expression repository manager that uniquely identifies ...’, are not abstractions but are specific references to programs and code that a person having ordinary skill in the art would understand. (3) No evidence has been provided that the limitations at issue are generic placeholders or nonce terms, i.e., common parlance synonyms for ‘means,’” (response pgs. 7-9). Respectfully, the applicant’s arguments are not  persuasive.  
In applying the 3-prong analysis, the examiner has determined the claims (1) include terms used as substitutes for "means" that are generic placeholders (i.e. “an optimizer” in claim 1, and “a query expression repository manager” in claim 11), (2) these generic placeholders are modified by functional language, typically, but not always linked by the transition word "for" (i.e. “an optimizer for interpreting…” and “a query expression repository manager that uniquely identifies…”, and (3) these generic placeholders are not modified by sufficient structure, material, or acts for performing the claimed function. 	
MPEP 2181, subsection II, B. discloses “merely referencing a specialized computer (e.g., a ‘bank computer’), some undefined component of a computer system (e.g., ‘access control manager’), ‘logic,’ ‘code,’ or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.” While the applicant argues the “optimizer” and “query expression repository manager” are not abstractions but are specific references to programs and code, the claims merely reference a “computer-implemented apparatus” in, e.g., claim 1 line 1. There is no further explanation of how the computer or the computer component performs the claimed function, so therefore, the “optimizer” and “query expression manager” are interpreted as black boxes designed to perform their recited functions. Therefore, the applicant’s argument is not persuasive. 
If applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f) applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function).
With respect to the 35 USC §112(b) rejections of claims 5, 15 and 21, the applicant’s arguments have been considered and are not deemed persuasive.
The applicant argues a PTAB decision (Ex Parte Gross (PTAB 2014) (Appeal 2011-004811; Application 11/565,411)) in support for the argument that “and/or” is definite language. In particular, the applicant argues “the PTAB decision in Ex Parte Gross referred to the use of ‘and/or’ as covering embodiments having element A alone, element B alone, or elements A and B taken together. Applicant’s claims use ‘and/or’ in exactly the same manner, namely, ‘the query expressions comprise table relations, intermediate results and/or final results of the logical operations.’” (response pgs. 9-10). Respectfully, this argument is not persuasive. 
In Ex Parte Gross, the claims recite “a common parameter including at least one of a common content topic and/or a common contractual arrangement” (see the Appeal Decision for App. No. 11/565,411 dated 1/3/2014). The claims of the current application recite “the query expressions comprise table relations, intermediate results and/or final results of the logical operations” (e.g. claim 5 lines 1-2). It is clear the claims differ because the underlying technology differs as well as the claim language itself. In particular, the claims in the current application do recite limitations similar to claiming at least one of A and/or C. The examiner maintains that the facts of the current application do not uniquely match the facts of the PTAB decision cited by the applicant. Therefore, because the PTAB decision does not set a precedent for the use of “and/or” language, and because the facts of the cases do not uniquely match, the rejection is maintained. 
As a final note, the PTAB explains that the “preferred verbiage to claim ‘at least’ clauses of elements A and B would be ‘at least one of A and B’ and not “at least one of A and/or B.’” in a footnote on pg. 4 of the Appeal Decision. In an effort to advance prosecution, the examiner recommends amending the claims of the current application to clarify the query expressions comprise at least one of table relations, intermediate results and final results of the logical operations, similar to the preferred verbiage described by the PTAB. Accordingly, this argument is not persuasive. 
With respect to the 35 USC §103 rejection of claims 1, 4-6, 8-12 and 14-25, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “an optimizer” in claim 1, and “a query expression repository manager” in claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 15 and 21 recite the limitation “and/or” (e.g. claim 5 line 2). It is unclear to the examiner which limitations are optional and which limitations are required. This lack of clarity renders the claim indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-12 and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al., US 9183254 B1 (hereinafter “Cole”) in view of Chaudhuri et al., US 20180329955 A1 (hereinafter “Chaudhuri”).

Claim 1: Cole teaches a computer-implemented apparatus, comprising:
(a) a relational database management system (RDBMS) executing in a computer system, wherein the RDBMS manages a relational database comprised of one or more tables storing data (Cole, [Col. 3 Lines 38-42] note data store 160 stores data comprising information including user data and metadata describing the database. In an embodiment, the data store 160 is represented as a relational database but can be represented as any other form of data store); and 
(b) an optimizer for interpreting one or more queries comprised of one or more query expressions to generate one or more query execution plans for execution by the RDBMS (Note, this element is interpreted under 35 USC 112(f) as hardware coupled with the algorithm disclosed in the specification, Cole, [Col. 3 Lines 57-62] note optimizer 130 optimizes execution of the database queries. The optimizer 130 may rewrite the queries such that the rewritten query executes more efficiently. The optimizations disclosed include the optimization described herein, for example, generation of reusable queries, aggregate view composition, and so on),
wherein the optimizer enables inter-query learning at a query expression level by: searching for the query expressions from other queries, wherein the searching is based on operations, source identifiers, projections, and conditions (Cole, [Col. 9 Lines 6-7] note Matching and rewriting proceed bottom-up and continue until no more candidate subexpressions are found), [Col. 8 Lines 37-45] note For reusable expression optimization, the SELECT lists of candidate blocks need not match, such that the equality functor only compares expressions not in the SELECT list. In an embodiment, the optimizer compares two expression by matching the structures corresponding to the expression These structures may be represented as logical algebra expressions where a SQL SELECT clause is represented by multiple logical operators, e.g., Projection, Window (if window functions are present), and Aggregation (if aggregate or grouping expressions are present)), and
using the planning and execution information for the query expressions to generate the query execution plans, so that the optimizer learns from previous queries to improve current and subsequent queries (Cole, [Col. 3 Lines 3-8] note The query is modified to reuse the result of the reusable query for multiple subqueries. This results in significant improvement in the performance of the query. The execution of the query is efficient because the subqueries don't duplicate the computation performed by the reusable query).
Cole does not explicitly teach storing planning and execution information for the query expressions in a query expression repository (QER); and searching the QER.
However, Chaudhuri teaches this (Chaudhuri, [0028] note a previously stored plan may be reused for the query instance qb, thereby reducing optimization overheads (since another optimizer call is avoided), [0034] note An on-line PQO technique should decide which plan to use for each incoming query instance in an on-line fashion. It may do so by storing a set of plans in a plan cache and then deciding whether to pick one of the cached plans or make an optimizer call to identify an optimized plan not in cache, [0053] note FIG. 5 is a block diagram illustrating a system for performing an SCR query optimization for PQO operations, [0054] note get Plan logic 520 may determine whether a plan P(qc) exists in the plan cache 575 for qc, or whether the optimizer 550 must be called to generate an optimized plan for qc [0104] note If the optimized plan does not already exist, a search of cost acceptable existing plans may be performed).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the optimizer of Cole with the optimization based on plans stored in a plan cache of Chaudhuri according to known methods (i.e. reusing query plans stored in a plan cache). Motivation for doing so is that a previously stored plan may be reused for the query instance, thereby reducing optimization overheads (since another optimizer call is avoided) (Chaudhuri, [0028]).

Claim 4: Cole and Chaudhuri teach the apparatus of claim 1, wherein the optimizer reuses results from the query expressions stored in the query expression repository (Chaudhuri, [0034] note An on-line PQO technique should decide which plan to use for each incoming query instance in an on-line fashion. It may do so by storing a set of plans in a plan cache and then deciding whether to pick one of the cached plans or make an optimizer call to identify an optimized plan not in cache).

Claim 5: Cole and Chaudhuri teach the apparatus of claim 1, wherein the query expressions comprise table relations, intermediate results and/or final results of operations (Cole, [Col. 7 Lines 64-67]-[Col. 8 Line 1] note the optimization described herein store the intermediate results as temporary tables that allow the optimizer to collect statistics that can be used for optimizing execution of the query, for example, for subsequent executions of the query).

Claim 6: Cole and Chaudhuri teach the apparatus of claim 1, wherein the query expressions are stored in the query expression repository with a query expression identifier; one or more of the operations performed; one or more of the source identifiers associated with the operations; and operation-specific information including frequency of use, the projections and the conditions (Chaudhuri, [Fig. 6], [0092] note FIG. 6 is a diagram illustrating the plan cache data structure, according to an embodiment. In an embodiment, the instance list 601 may contains one entry for each of the optimized query instances, and many instances from the instance list may point to the same stored plan in the plan list 605, [0093] note the instance list 601 may be a very small contributor to overhead, since: (a) an entry may be stored only for optimized query instances, which is usually a small fraction of all instances, [0129] note selectively prune a plan from the plan cache based on criteria including age, usage frequency or redundancy of the plan).

Claim 8: Cole and Chaudhuri teach the apparatus of claim 1, wherein the query expressions are stored in the query expression repository in an order that the optimizer plans the operations (Cole, [Col. 4 Lines 44-54] note parser 120 parses the query and represents the query in the form of a parse tree. The optimizer 130 identifies 220 subqueries q1 and q2 that are similar or have at least a portion of computation that is common. The optimizer compares the inputs of the two subqueries to verify that the inputs match. The optimizer may order the inputs based on a predetermined sort order to match the two inputs. For example, the optimizer may order the inputs based on an alphabetical order of the database tables corresponding to the inputs or based on an identifier corresponding to the tables used by the database system).

Claim 9: Cole and Chaudhuri teach the apparatus of claim 1, wherein the query expressions are represented by query expression trees (Cole, [Fig. 3], [Col. 4 Lines 44-45] note parser 120 parses the query and represents the query in the form of a parse tree).

Claim 10: Cole and Chaudhuri teach the apparatus of claim 9, wherein the query expressions are stored in the query expression repository in a bottom-up order of the query expression trees (Cole, [Col. 9 Lines 6-7] note Matching and rewriting proceed bottom-up and continue until no more candidate subexpressions are found).

Claim 11: Cole and Chaudhuri teach the apparatus of claim 1, wherein the query expression repository is managed by a query expression repository manager that uniquely identifies each of the query expressions in the query expression repository and increments a frequency for each of the query expressions based on how often each of the query expressions is referenced in the previous, current and subsequent versions of the queries (Note, this element is interpreted under 35 USC 112(f) as hardware coupled with the algorithm disclosed in the specification, Chaudhuri, [0129] note cache management logic is further configured to selectively prune a plan from the plan cache based on criteria including age, usage frequency or redundancy of the plan).

Claim 1: Cole teaches a computer-implemented method, comprising:
(a) executing a relational database management system (RDBMS) in a computer system, wherein the RDBMS manages a relational database comprised of one or more tables storing data (Cole, [Col. 3 Lines 38-42] note data store 160 stores data comprising information including user data and metadata describing the database. In an embodiment, the data store 160 is represented as a relational database but can be represented as any other form of data store);
(b) interpreting one or more queries comprised of one or more query expressions in an optimizer to generate one or more query execution plans for execution by the RDBMS  (Cole, [Col. 3 Lines 57-62] note optimizer 130 optimizes execution of the database queries. The optimizer 130 may rewrite the queries such that the rewritten query executes more efficiently. The optimizations disclosed include the optimization described herein, for example, generation of reusable queries, aggregate view composition, and so on),
wherein the optimizer enables inter-query learning at a query expression level by: searching for the query expressions from other queries, wherein the searching is based on operations, source identifiers, projections, and conditions (Cole, [Col. 9 Lines 6-7] note Matching and rewriting proceed bottom-up and continue until no more candidate subexpressions are found), [Col. 8 Lines 37-45] note For reusable expression optimization, the SELECT lists of candidate blocks need not match, such that the equality functor only compares expressions not in the SELECT list. In an embodiment, the optimizer compares two expression by matching the structures corresponding to the expression These structures may be represented as logical algebra expressions where a SQL SELECT clause is represented by multiple logical operators, e.g., Projection, Window (if window functions are present), and Aggregation (if aggregate or grouping expressions are present)), and
using the planning and execution information for the query expressions to generate the query execution plans, so that the optimizer learns from previous queries to improve current and subsequent queries (Cole, [Col. 3 Lines 3-8] note The query is modified to reuse the result of the reusable query for multiple subqueries. This results in significant improvement in the performance of the query. The execution of the query is efficient because the subqueries don't duplicate the computation performed by the reusable query).
Cole does not explicitly teach storing planning and execution information for the query expressions in a query expression repository (QER), and searching the QER
However, Chaudhuri teaches this (Chaudhuri, [0028] note a previously stored plan may be reused for the query instance qb, thereby reducing optimization overheads (since another optimizer call is avoided), [0034] note An on-line PQO technique should decide which plan to use for each incoming query instance in an on-line fashion. It may do so by storing a set of plans in a plan cache and then deciding whether to pick one of the cached plans or make an optimizer call to identify an optimized plan not in cache, [0053] note FIG. 5 is a block diagram illustrating a system for performing an SCR query optimization for PQO operations, [0054] note get Plan logic 520 may determine whether a plan P(qc) exists in the plan cache 575 for qc, or whether the optimizer 550 must be called to generate an optimized plan for qc [0104] note If the optimized plan does not already exist, a search of cost acceptable existing plans may be performed).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the optimizer of Cole with the optimization based on plans stored in a plan cache of Chaudhuri according to known methods (i.e. reusing query plans stored in a plan cache). Motivation for doing so is that a previously stored plan may be reused for the query instance, thereby reducing optimization overheads (since another optimizer call is avoided) (Chaudhuri, [0028]).

Claim 14: Cole and Chaudhuri teach the method of claim 12, wherein the optimizer reuses results from the query expressions stored in the query expression repository (Chaudhuri, [0034] note An on-line PQO technique should decide which plan to use for each incoming query instance in an on-line fashion. It may do so by storing a set of plans in a plan cache and then deciding whether to pick one of the cached plans or make an optimizer call to identify an optimized plan not in cache).

Claim 15: Cole and Chaudhuri teach the method of claim 12, wherein the query expressions comprise table relations, intermediate results and/or final results of operations (Cole, [Col. 7 Lines 64-67]-[Col. 8 Line 1] note the optimization described herein store the intermediate results as temporary tables that allow the optimizer to collect statistics that can be used for optimizing execution of the query, for example, for subsequent executions of the query).

Claim 16: Cole and Chaudhuri teach the method of claim 12, wherein the query expressions are stored in the query expression repository with a query expression identifier; one or more of the operations performed; one or more of the source identifiers associated with the operations; and operation-specific information including frequency of use, the projections and the conditions (Chaudhuri, [Fig. 6], [0092] note FIG. 6 is a diagram illustrating the plan cache data structure, according to an embodiment. In an embodiment, the instance list 601 may contains one entry for each of the optimized query instances, and many instances from the instance list may point to the same stored plan in the plan list 605, [0093] note the instance list 601 may be a very small contributor to overhead, since: (a) an entry may be stored only for optimized query instances, which is usually a small fraction of all instances, [0129] note selectively prune a plan from the plan cache based on criteria including age, usage frequency or redundancy of the plan).

Claim 17: Cole and Chaudhuri teach the method of claim 12, wherein the query expressions are stored in the query expression repository in an order that the optimizer plans the operations (Cole, [Col. 4 Lines 44-54] note parser 120 parses the query and represents the query in the form of a parse tree. The optimizer 130 identifies 220 subqueries q1 and q2 that are similar or have at least a portion of computation that is common. The optimizer compares the inputs of the two subqueries to verify that the inputs match. The optimizer may order the inputs based on a predetermined sort order to match the two inputs. For example, the optimizer may order the inputs based on an alphabetical order of the database tables corresponding to the inputs or based on an identifier corresponding to the tables used by the database system).

Claim 18: Cole and Chaudhuri teach the method of claim 12, wherein the query expressions are represented by query expression trees, and the query expressions are stored in the query expression repository in a bottom-up order of the query expression trees (Cole, [Fig. 3], [Col. 4 Lines 44-45] note parser 120 parses the query and represents the query in the form of a parse tree, [Col. 9 Lines 6-7] note Matching and rewriting proceed bottom-up and continue until no more candidate subexpressions are found).

Claim 19: Cole and Chaudhuri teach the method of claim 12, wherein the query expression repository is managed by a query expression repository manager that uniquely identifies each of the query expressions in the query expression repository and increments a frequency for each of the query expressions based on how often each of the query expressions is referenced in the previous, current and subsequent versions of the queries (Chaudhuri, [0129] note cache management logic is further configured to selectively prune a plan from the plan cache based on criteria including age, usage frequency or redundancy of the plan).

Claim 20: Cole teaches a computer program product, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer system to cause the computer system to perform a method, comprising:
(a) executing a relational database management system (RDBMS) in a computer system, wherein the RDBMS manages a relational database comprised of one or more tables storing data (Cole, [Col. 3 Lines 38-42] note data store 160 stores data comprising information including user data and metadata describing the database. In an embodiment, the data store 160 is represented as a relational database but can be represented as any other form of data store);
(b) interpreting one or more queries comprised of one or more query expressions in an optimizer to generate one or more query execution plans for execution by the RDBMS (Cole, [Col. 3 Lines 57-62] note optimizer 130 optimizes execution of the database queries. The optimizer 130 may rewrite the queries such that the rewritten query executes more efficiently. The optimizations disclosed include the optimization described herein, for example, generation of reusable queries, aggregate view composition, and so on),
wherein the optimizer enables inter-query learning at a query expression level by: searching for the query expressions from other queries, wherein the searching is based on operations, source identifiers, projections, and conditions (Cole, [Col. 9 Lines 6-7] note Matching and rewriting proceed bottom-up and continue until no more candidate subexpressions are found), [Col. 8 Lines 37-45] note For reusable expression optimization, the SELECT lists of candidate blocks need not match, such that the equality functor only compares expressions not in the SELECT list. In an embodiment, the optimizer compares two expression by matching the structures corresponding to the expression These structures may be represented as logical algebra expressions where a SQL SELECT clause is represented by multiple logical operators, e.g., Projection, Window (if window functions are present), and Aggregation (if aggregate or grouping expressions are present)), and
using the planning and execution information for the query expressions to generate the query execution plans, so that the optimizer learns from previous queries to improve current and subsequent queries (Cole, [Col. 3 Lines 3-8] note The query is modified to reuse the result of the reusable query for multiple subqueries. This results in significant improvement in the performance of the query. The execution of the query is efficient because the subqueries don't duplicate the computation performed by the reusable query).
Cole does not explicitly teach storing planning and execution information for query expressions in a query expression repository (QER), and searching the QER.
However, Chaudhuri teaches this (Chaudhuri, [0028] note a previously stored plan may be reused for the query instance qb, thereby reducing optimization overheads (since another optimizer call is avoided), [0034] note An on-line PQO technique should decide which plan to use for each incoming query instance in an on-line fashion. It may do so by storing a set of plans in a plan cache and then deciding whether to pick one of the cached plans or make an optimizer call to identify an optimized plan not in cache, [0053] note FIG. 5 is a block diagram illustrating a system for performing an SCR query optimization for PQO operations, [0054] note get Plan logic 520 may determine whether a plan P(qc) exists in the plan cache 575 for qc, or whether the optimizer 550 must be called to generate an optimized plan for qc [0104] note If the optimized plan does not already exist, a search of cost acceptable existing plans may be performed).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the optimizer of Cole with the optimization based on plans stored in a plan cache of Chaudhuri according to known methods (i.e. reusing query plans stored in a plan cache). Motivation for doing so is that a previously stored plan may be reused for the query instance, thereby reducing optimization overheads (since another optimizer call is avoided) (Chaudhuri, [0028]).

Claim 21: Cole and Chaudhuri teach the computer program product of claim 20, wherein the query expressions comprise table relations, intermediate results and/or final results of operations (Cole, [Col. 7 Lines 64-67]-[Col. 8 Line 1] note the optimization described herein store the intermediate results as temporary tables that allow the optimizer to collect statistics that can be used for optimizing execution of the query, for example, for subsequent executions of the query).

Claim 22: Cole and Chaudhuri teach the computer program product of claim 20, wherein the query expressions are stored in the query expression repository with a query expression identifier; one or more of the operations performed; one or more of the source identifiers associated with the operations; and operation-specific information including frequency of use, the projections and the conditions (Chaudhuri, [Fig. 6], [0092] note FIG. 6 is a diagram illustrating the plan cache data structure, according to an embodiment. In an embodiment, the instance list 601 may contains one entry for each of the optimized query instances, and many instances from the instance list may point to the same stored plan in the plan list 605, [0093] note the instance list 601 may be a very small contributor to overhead, since: (a) an entry may be stored only for optimized query instances, which is usually a small fraction of all instances, [0129] note selectively prune a plan from the plan cache based on criteria including age, usage frequency or redundancy of the plan).

Claim 23: Cole and Chaudhuri teach the computer program product of claim 20, wherein the query expressions are stored in the query expression repository in an order that the optimizer plans the operations (Chaudhuri, [0129] note selectively prune a plan from the plan cache based on criteria including age, usage frequency or redundancy of the plan).

Claim 24: Cole and Chaudhuri teach the computer program product of claim 20, wherein the query expressions are represented by query expression trees, and the query expressions are stored in the query expression repository in a bottom-up order of the query expression trees (Cole, [Fig. 3], [Col. 4 Lines 44-45] note parser 120 parses the query and represents the query in the form of a parse tree, [Col. 9 Lines 6-7] note Matching and rewriting proceed bottom-up and continue until no more candidate subexpressions are found).

Claim 25: Cole and Chaudhuri teach the computer program product of claim 20, wherein the query expression repository is managed by a query expression repository manager that uniquely identifies each of the query expressions in the query expression repository and increments a frequency for each of the query expressions based on how often each of the query expressions is referenced in the previous, current and subsequent versions of the queries (Chaudhuri, [0129] note cache management logic is further configured to selectively prune a plan from the plan cache based on criteria including age, usage frequency or redundancy of the plan).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165